     Case 6:19-cv-00556-JCB Document 1 Filed 11/15/19 Page 1 of 6 PageID #: 1



            IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF TEXAS
                       TYLER DIVISION
BYRON PROSISE,

        Plaintiff,
v.                                            C.A. No.: 6:19-cv-556

PETRO SAFETY SERVICES, LLC, and
JAMES LAMONTE,

     Defendants.
__________________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, BYRON PROSISE (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendants, PETRO

SAFETY SERVICES, LLC, and JAMES LAMONTE (hereinafter sometimes

collectively referred to as “Defendants”), and in support thereof states as follows:

                                 INTRODUCTION

        1.     This is an action by Plaintiff against his employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid wages, liquidated damages, and a reasonable

attorney’s fee and costs.




                                  JURISDICTION
  Case 6:19-cv-00556-JCB Document 1 Filed 11/15/19 Page 2 of 6 PageID #: 2



       2.    This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

since this claim arises under federal law, and by the private right of action conferred

in 29 U.S.C. § 216(b).

                                      VENUE

       3.    Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, PETRO SAFETY SERVICES, LLC, has offices Smith County, Texas.

                                  THE PARTIES

       4.    Plaintiff, BYRON PROSISE, is an individual residing in Williamson

County, Texas.

       5.    Plaintiff, BYRON PROSISE, was employed by Defendants from June

of 2016 through July of 2019, as a “Safety Supervisor” at the rate of $525.00 per

day.

       6.    Defendant, PETRO SAFETY SERVICES, LLC, is a limited liability

company existing under the laws of the State of Texas and maintains offices in Smith

County, Texas.

       7.    Defendant, PETRO SAFETY SERVICES, LLC, is a company that

primarily operates a safety consulting and training services business and is an

employer as defined by 29 U.S.C. § 203(d).

       8.    Defendant, JAMES LAMONTE, is an individual residing in Smith

County, Texas.
  Case 6:19-cv-00556-JCB Document 1 Filed 11/15/19 Page 3 of 6 PageID #: 3



      9.     Defendant, JAMES LAMONTE, is an individual who at all times

relevant to this matter acted directly or indirectly in the interest of Defendant,

PETRO SAFETY SERVICES, LLC, in relationship to Plaintiff’s employment and

is a joint employer as defined by 29 U.S.C. § 203(d).

      10.    Defendant, JAMES LAMONTE, (1) possessed the power to hire and

fire the company’s employees, (2) supervised and controlled the company’s

employee work schedules or conditions of employment, (3) determined the rate and

method of payment of the company’s employees, and (4) maintained employment

records.

      11.    Defendant, PETRO SAFETY SERVICES, LLC, has employees subject

to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

      12.    At all times material to this complaint, Defendant, PETRO SAFETY

SERVICES, LLC, employed two or more employees and had an annual dollar

volume of sales or business done of at least $500,000.00 and had employees who

handled goods in interstate commerce.

      13.    At all times material to this complaint, Defendant, PETRO SAFETY

SERVICES, LLC, was an enterprise engaged in interstate commerce, operating a

business engaged in commerce or in the production of goods for commerce as

defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).
  Case 6:19-cv-00556-JCB Document 1 Filed 11/15/19 Page 4 of 6 PageID #: 4



         14.   At all times material to this Complaint, Defendants were Plaintiff’s

employers, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for his employment.




               VIOLATION OF THE OVERTIME PROVISIONS OF
                    THE FAIR LABOR STANDARDS ACT

         15.   Plaintiff 1) occupied the position of “Safety Supervisor;” 2) did not hold

a position considered as exempt under the FLSA; and, 3) was paid on a day rate

basis.

         16.   Defendants’ management required Plaintiff to work in excess of 40

hours in a workweek.

         17.   Plaintiff was not paid for his overtime work in accordance with the

FLSA.

         18.   Throughout the employment of Plaintiff, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

         19.   Specifically, Plaintiff was never paid any additional half-time premium

for the work performed for Defendants that was in excess of 40 hours in a workweek.

         20.   The work schedules for the Plaintiff required him to an average of 100
  Case 6:19-cv-00556-JCB Document 1 Filed 11/15/19 Page 5 of 6 PageID #: 5



hours in a workweek on a regular and recurring basis.        Plaintiff’s regular and

recurring schedule required him to work 16 hours per day, 14 days on, 14 days off.

      21.    Defendants’ policy of not properly paying overtime is company-wide

and was willful.

      22.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      23.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiffs are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      24.    As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      25.    Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, BYRON PROSISE, demands Judgment against

Defendants, jointly and severally, for the following:

      a.     Awarding Plaintiff compensatory damages, service awards, attorneys’
             fees and litigation expenses as provided by law;
Case 6:19-cv-00556-JCB Document 1 Filed 11/15/19 Page 6 of 6 PageID #: 6




   b.    Awarding Plaintiff pre-judgment, moratory interest as provided by law,
         should liquidated damages not be awarded;

   c.    Awarding Plaintiff liquidated damages and/or statutory penalties as
         provided by law;

   d.    Awarding Plaintiff such other and further relief as the Court deems just
         and proper.

                        JURY TRIAL DEMAND

   Plaintiff, BYRON PROSISE, demands a jury trial on all issues so triable.

   Respectfully submitted this November 15, 2019.

                            ROSS • SCALISE LAW GROUP
                            1104 San Antonio Street
                            Austin, Texas 78701
                            (512) 474-7677 Telephone
                            (512) 474-5306 Facsimile
                            Charles@rosslawpc.com



                            ______________________________
                            CHARLES L. SCALISE
                            Texas Bar No. 24064621
                            DANIEL B. ROSS
                            Texas Bar No. 789810


                            ATTORNEYS FOR PLAINTIFF
